Citation Nr: 0710810	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-28 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1961 to October 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Cleveland, Ohio 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  The United States Court of Appeals for Veterans' 
Claims (Court) has held that this notice must be provided to 
a claimant before the initial, unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Regulations also dictate that VA has a duty 
to assist claimants, essentially providing that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2006).  

In the present case, the issue on appeal arises from a 
request for an initial rating in excess of 30 percent for the 
veteran's service-connected PTSD.  The Board notes that the 
veteran's informal claim was received in February 2003.  In 
April 2003, prior to its adjudication of this claim, the AOJ 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
April 2003 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a uniform rating is warranted.  

To that end, the VCAA letter in this case did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date should the claim for 
service connection be granted.  In an August 2003 rating 
decision, the RO granted service connection for PTSD, and the 
issue on appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection PTSD in an 
August 2003 rating decision and later assigned an initial 
30 percent disability rating effective February 20, 2003 
(date of claim).  Therefore, the VCAA letter served its 
purposes in that it provided section 5103(a) notice of the 
claimant; and its application is no longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's April 2004 notice of disagreement (NOD), 
the claimant took issue with the initial 30 percent 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Dingess/Hartman v. 
Nicholson; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a July 2005 statement of the 
case (SOC) which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for an increase.  38 C.F.R. § 3.159(c)(4).  
Although the veteran requested another VA examination in his 
notice of disagreement, there is no objective evidence 
indicating that there has been a material change in the 
service-connected PTSD since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination reports 
are thorough and the examinations in this case are adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, the Board finds that VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim.  

II.  PTSD Evaluation

A.  Evidence and Background

In April 2003, the veteran was examined by a private 
physician, Dr. M.M.B, M.D.  According to the veteran, he 
entered the military at age 17.  While serving as a corpsman, 
he experienced traumatic event in Vietnam.  He was awarded a 
Combat Action Ribbon and a Vietnam Gallantry Cross Ribbon.

A policeman for 20 years, the veteran owned a restaurant and 
bar, while also working as a van driver for [redacted]
[redacted].  He presented as "alert and oriented x 
3," was well groomed with good hygiene, and exhibited no 
"obvious gross neurological problems."   He reported little 
social contact, as he "has always been wary of large 
crowds."  However, the veteran did report contact with "a 
few old buddies with whom he plays golf."  His first wife 
left him while he was in the military, and his second 
marriage ended in divorce.  Although he and his girlfriend 
broke up about a year before this evaluation, they remained 
friends.  He reported that, "except for driving the van for 
[redacted] and playing golf, he pretty much does 
nothing."

The physician noted a "subdued and expressionless" demeanor 
with poor eye contact.  Further, the report notes, "His 
voice tremored and tone changed abruptly, as if he cannot 
make his voice work correctly.  Facial expression varies from 
bland to crying."  He reported that he was gun shy, and that 
he was afraid of flying.

The veteran was diagnosed with PTSD and major depression.  
The examiner stated that the veteran had some occupational 
impairment and a good deal of social impairment.  It was 
noted that at times the veteran had a decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks especially in regards to his restaurant 
business.  Generally, however, it was noted that the veteran 
functioned satisfactorily with routine behavior, self-care, 
and conversation normal although his symptoms of depressed 
mood and anxiety occurred a few times per week.  Chronic 
sleep impairment and difficulty paying attention with 
resulting mild memory loss were also noted.  Ultimately, the 
physician assigned a Global Assessment of Functioning (GAF) 
score of 65.  The physician opined, "In spite of overall 
functioning, person has some difficulties in social, 
occupational or school sphere.  Retains some meaningful 
interpersonal relationships.  If present, symptoms are 
mild."

Following the receipt of the veteran's claim, a VA 
examination was conducted in June 2003.  At that time, the 
examiner noted that the veteran was on time, casually 
groomed, appeared his stated age, maintained good eye 
contact, and presented with a logical and sequential thought 
process.  The veteran denied any delusions or hallucinations.  
Although easily tearful during the interview, the veteran 
denied any suicidal or homicidal ideation.  Moreover, the 
examiner stated that the veteran was "oriented in all 
spheres" with an intact memory regarding immediate, recent, 
and remote events.  

According to the examiner, "Overall, he is pleasant and 
cooperative."  The veteran denied any ritualistic or 
obsessive behavior.  The report stated that the veteran's 
speech was "within normal rate and content, and prosody."  
The veteran reported a prior history of panic attacks, three 
of which were very severe.  He also complained of depression, 
at times triggered for no reason, and a sleep disorder in 
which it was difficult to fall asleep and remain asleep.  
When the veteran was able to sleep, he suffered from 
nightmares.  He also reported outbursts of anger, and lapses 
in concentration.

During the examination, the veteran relayed numerous accounts 
of traumatic incidents while in Vietnam.  The report states, 
"This veteran does have symptoms that meet diagnostic 
criteria for both post-traumatic stress disorder, as well as 
major depression.  The VA examiner articulates his diagnosis 
of major depression, noting, "His major depression is not 
felt to be secondary to his military experiences."  
Ultimately, the examiner assigned a GAF score of 55.  The 
evaluation also noted, "Prognosis for improvement is felt to 
be overall, fairly good."

B.  Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The veteran has diagnoses of PTSD and major depression.  When 
it is not possible to separate the effects of a service-
connected disability from a nonservice-connected disorder, 
however, 38 C.F.R. § 3.102 (reasonable doubt) dictates that 
such signs and symptoms must be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  Accordingly, all symptoms are being considered 
in the evaluation.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

In this case, the record is silent as to any instance of 
circumstantial, circumlocutory, or stereotyped speech.  
Conversation was reported to be normal on private examination 
in April 2003, and speech was described as normal on VA 
examination in June 2003.  No weekly panic attacks were 
reported, and the veteran reported a prior history of panic 
attacks at the time of the VA examination.  The veteran did 
not have difficulty in understanding complex commands.  
Rather, the examiner noted that there was no evidence of 
cognitive dysfunction.  His mood was "subdued and 
expressionless" during his first evaluation, but flattened 
effect was not noted in his VA examination.  The veteran was 
easily tearful, but he was not suicidal, homicidal, or 
delusional.  Although some evidence of social impairment does 
exist, the veteran maintained a close relationship with his 
ex-girlfriend, and had a few close friends.  He did not spend 
a considerable amount of time away from home, but he did 
enjoy playing golf.  No evidence of significant occupational 
impairment is contained within the veteran's record and in 
fact, the April 2003 examiner indicated that while at times 
the veteran had a decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks especially in regards to his restaurant business, he 
was generally functioning satisfactorily with routine 
behavior, self-care, and conversation normal even though his 
symptoms of depressed mood and anxiety did occur a few times 
per week.  

The veteran was assigned GAF scores of 55 and 65, indicative 
of mild to moderate symptoms.  Thus, the scores are 
indicative of, at worst, moderate social and industrial 
impairment.  Such moderate impairment is contemplated within 
the 30 percent rating for PTSD.  Accordingly, the Board finds 
that the veteran more nearly approximates the criteria for a 
30 percent rating.  The severity of his PTSD does not meet 
the criteria for a higher 50 percent rating. 

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 30 percent for PTSD.  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


